UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 01-2273



JOANN PRICE,

                                                Plaintiff - Appellant,

          versus


TOMMY G. THOMPSON, SECRETARY, UNITED STATES
DEPARTMENT OF HEALTH AND HUMAN SERVICES,

                                                 Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Benson E. Legg, District Judge. (CA-00-
3254-L)


Submitted:     January 17, 2002             Decided:   January 28, 2002


Before WILKINS and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


JoAnn Price, Appellant Pro Se. Ariana Wright Arnold, OFFICE OF THE
UNITED STATES ATTORNEY, Baltimore, Maryland; Marcia Ellen Anderson,
SOCIAL SECURITY ADMINISTRATION, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     JoAnn Price appeals the district court’s order adopting the

magistrate judge’s report and recommendation, dismissing her claims

for disability insurance benefits and supplemental security income

payments.     We have reviewed the record and the district court’s

opinion accepting the recommendation of the magistrate judge and

find no reversible error.   Accordingly, we affirm on the reasoning

of the district court. See Price v. Thompson, No. CA-00-3254-L (D.

Md. Sept. 13, 2001).    We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional

process.




                                                          AFFIRMED




                                 2